Citation Nr: 0120943	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a dependency allowance to the veteran's 
compensation award in addition to Chapter 35 education 
benefits for the veteran's children.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1964 
to May 1973.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1999 decision from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
removed dependency allowance for the veteran's son and 
younger daughter from his compensation award because his son 
and daughter had elected Chapter 35 education benefits.  


FINDINGS OF FACT

1.  The veteran's son elected Dependents' Educational 
Assistance (DEA) in January 1999; he commenced a program of 
education at a local junior college and received Chapter 35 
education benefits on or before December 1999.  

2.  The veteran's daughter elected DEA in February 1999; she 
commenced a program of education at a local junior college 
and received Chapter 35 education benefits on or before July 
1999.  


CONCLUSION OF LAW

The DEA election of both children became final; the veteran 
is subsequently barred from receiving dependency allowance 
for the children based on school attendance after age 18 
years.  See 38 U.S.C.A. § 3562 (West 1991); 38 C.F.R. 
§§ 3.667(f)(1), 3.707(a), 21.3023(a)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
June 2001, the RO mailed a timely notice of the August 2001 
central office hearing to the veteran at his last known 
address, with a copy to his representative.  38 C.F.R. 
§ 19.76 (2001).  Although the notice was not returned in the 
mail, the veteran failed to appear at the August 2001 
hearing.  The veteran and his representative did not request 
or file a motion for a new hearing, and they did not explain 
why he failed to appear.  Therefore, the Board will 
adjudicate the claim based on the current evidence of record 
as though the request for hearing had been withdrawn.  
38 C.F.R. § 20.702(d) (2001).  In any event, the RO's March 
1999 and June 2000 letters to the veteran, the May 1999 
decision, and the October 1999 statement of the case informed 
the veteran of the evidence needed to substantiate his claim.  
The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

A September 1996 rating decision increased the combined 
rating for the veteran's service-connected disabilities to 
100 percent and granted basic eligibility for Dependents' 
Education Benefits.  The rating decision confirmed that the 
veteran's monthly compensation award would include additional 
dependency allowance for his then minor-aged son and younger 
daughter based on their school attendance.  The dependency 
allowance for each child was projected to terminate at age 
18.  

Although the children had both reached age 18 before August 
1998, the RO continued payments for the children past age 18 
based on school attendance.  In August 1998, the veteran's 
monthly compensation award was projected to include 
dependency allowance for his son until July 2000 and for his 
daughter until June 1999.  

In early 1999, the veteran's son and younger daughter each 
elected to receive Chapter 35 Educational assistance in place 
of their father receiving additional dependency allowance to 
his compensation award for their continued school attendance.  
A child who is eligible for educational assistance and who is 
also eligible for pension, compensation or dependency and 
indemnity compensation based on school attendance, such as 
the veteran's children were, must elect whether he or she 
will receive educational assistance or pension, compensation 
or dependency and indemnity compensation.  See 38 C.F.R. 
§ 21.3023(a) (2001).  An election to receive DEA by a child 
must be submitted to VA in writing.  See 38 C.F.R. 
§ 21.3023(c) (2001).  In this case, the veteran's son filed a 
formal written application to elect DEA in January 1999, and 
his daughter filed a formal written application to elect DEA 
in February 1999.  In February 1999, the veteran's son and 
daughter were each awarded Chapter 35 educational benefits 
for undergraduate training.  

The election of both children to receive DEA became final 
because the first payment of DEA was made to each in 1999 for 
their attendance at a local junior college.  An election to 
receive DEA is final when the eligible child commences a 
program of education under DEA, which will be deemed to have 
occurred on the date the first payment of DEA is made, as 
evidenced by negotiation of the first check or receipt of the 
first payment by electronic funds transfer.  See 38 C.F.R. 
§ 21.3023(c)(1) (2001).  According to March 2000 and June 
2000 education master records status reports, the veteran's 
son commenced a program of education at a local junior 
college and received Chapter 35 education benefits on or 
before December 1999.  The veteran's daughter commenced a 
program of education at a local junior college and received 
Chapter 35 education benefits on or before July 1999.  

Because the DEA election of both children became final, the 
veteran is subsequently barred from receiving dependency 
allowance for the children based on school attendance after 
age 18 years.  An election of educational assistance either 
before or after the age of 18 years is a bar to subsequent 
payment or increased rates or additional amounts of pension, 
compensation or dependency and indemnity compensation on 
account of the child based on school attendance on or after 
the age of 18 years.  See 38 U.S.C.A. § 3562 (West 1991); 
38 C.F.R. §§ 3.667(f)(1), 3.707(a), 21.3023(a)(1) (2001).  
The veteran's claim must be denied because there is no legal 
basis on which additional dependency allowance for school 
attendance by his son and younger daughter can be reinstated 
after their elections of DEA became final.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a dependency allowance to the veteran's 
compensation award in addition to Chapter 35 education 
benefits for the veteran's children is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

